DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 09/13/2021; claim(s) 1- 20 is/are pending, of which claims 16- 20 are withdrawn from consideration. See, Response to Election/Restriction, 07/08/2021. Claim(s) 1 & 8 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Response to Arguments
I) Applicant’s arguments with respect to amended claims and clarifying comments thereof including for the disputed limitation1 of the independent claims 1 & 8, (see pages 6- 7 of Remarks, filed 09/13/2021) against the outstanding 112(b) rejections have been fully considered and are persuasive.  
Therefore, the outstanding 112 rejections of the claims 1- 15 (Office Action 07/20/2021, pages 3 – 4) have been withdrawn. 

II) With respect to outstanding 102 rejections, applicant's arguments filed 09/03/2021 (Remarks, pages 8-10) have been fully considered but they are not persuasive. Specifically, applicant argues: 
“Even assuming that, as the Examiner appears to asserts, the current source(s) in Kiuchi can be reasonably interpreted as being coupled to resistor(s) and a voltage node, there is no indication that it is the coupling of such constellation that results in the measurement of the voltage at any of external terminals T1 - T3 enabling the detection of a fault condition, specifically a short circuit
... 
In contrast, as can be easily gleaned from the figures in Kiuchi (e.g., FIG. 6 and FIG. 7)
the current source in Kiuchi is not coupled between any of the resistors and any of the external terminals shown in the figures.
Therefore, the Kiuchi document fails to disclose at least the claim element a current
source designed to couple between the one or more resistors and a voltage node, such that measuring the voltage at the voltage node allows to determine whether a fault condition is present.

However, anticipation under 35 U.S.C. § 102(b) cannot be established where one or more of the claimed limitations are missing from the cited reference” (Remarks, pages  8- 9).


Examiner’s Response: Examiner respectfully disagrees with the above arguments. 
Argument -1) Examiner respectfully disagrees with the argument of “there is no indication that it is the coupling of such constellation that results in the measurement of the voltage at any of external terminals T1 - T3 enabling the detection of a fault condition, specifically a short circuit” because of the following reasons.
- First, the independent claims 1 & 8 do not recite detection of a short circuit fault, and the applicant’s reply admits these claims cover “any possible fault conditions”, not limited to “short circuit”. Hence, the features upon which applicant relies (i.e., “detection of a fault condition, specifically a short circuit”) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
- Second, in claim 1, as discussed above under response to 112(b) rejection, the limitations of “determine whether a fault condition is present” is treated as intended use limitation. This is so because once the voltage at the voltage node is measured, this measurement can be used for any possible purpose including to determine whether a fault condition is present or not. 
- Third, even when the bolded portion of the limitation “such that measuring the voltage at the voltage node allows to determine whether a fault condition is present” is to given patentable weight, the cited reference Kiuchi still teaches (see para. 0075 of Kiuchi) using the measurement made at the voltage nodes to identify various fault conditions (including short circuit fault as claimed in claim 2) as fully discussed and elaborated below under 102 and 103 rejections. 

 Argument 2) With respect to argument of “Kiuchi is not coupled between any of the resistors and any of the external terminals shown in the figures”, Examiner submits that new interpretation of Kiuchi is introduced. In the new interpretation, Kiuchi still teaches the disputed limitation “a current source designed to couple between the one or more resistors and a voltage node”.
More specifically, PHOSITA knows that the voltage measurement at the terminal T2 and at a node (a first dot left to the SW1 in the wiring ND2 in fig. 7) are same as can be clear to PHOSITA since there is no voltage drop in wiring ND2 except at R1. See the 

    PNG
    media_image1.png
    738
    972
    media_image1.png
    Greyscale


III) Examiner further notes that applicant argues:

	“An asserted combination must teach or suggest each and every claim feature…However, Applicant respectfully points out that claims 3-6, 10-11, and 15 each depend from at one of independent claims 1 or 8, which comprise at least one claim element that was established to be absent in the Kiuchi in Section II above. As a result, the rejections of claims 3- 6, 10-11, and 15 are predicated on an improper characterization of Kiuchi. Because Kiuchi either alone or in combination does not teach every claim limitation, there is no prima facie case of obviousness for claims 3-6, 10-11, and 15 (Remarks, pages 8- 9).

 	However, since contrary to applicant’s arguments, Kiuchi clearly teaches features identified in section II of the remarks as discussed above, Examiner respectfully disagrees with this argument as well.

Claim Rejections - 35 USC § 102
Claim(s) 1- 2, 7- 9, & 12- 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 20130325303 A1 to Kiuchi (reference of the record).

Regarding claim 1, Kiuchi teaches a fault detection circuit [“the semiconductor device 1 according to the first embodiment”] for determining a circuit failure in a multi-channel circuit [having more than one terminal, like T1 and T2, T3], the fault detection circuit comprising: ([0031], 0034);
(a) one or more switches [switch(es) that control(s) on/off of the current sources 11/12, “the first current source 11 and the second current source 12 are each provided with a switching circuit between a transistor… switching circuits based on the current control signals CNTi1, CNTi2”] ([0041]);
(b) one or more resistors [one or more resistors like R1, Rs and R2 shown in figs. 6-7] coupled to the one or more switches that are configured to decouple [a switching circuit (not shown in figs. 1-9) for the current sources 11/12 that turns on or off the sources 11/12 as shown in figs.2-9 so that at least one of the resistors R1, R2, or Rs can be decoupled when the switch is “off”/stopped] the one or more resistors from a reference potential [one of the “VDDi” shown for the current sources 11/12] (fig.7, [0031, 0041, 0051]); and
(c) a current source [“the first current source 11”] designed to couple between [the current source 11 is clearly between the node and the resistor R1 as shown in figs. 1- 11] the one or more resistor and a voltage node2 [a dot left from the SW1 in wiring ND2 as shown in fig. 7. Here, the voltage at this node is same as voltage measurement at T2], such that measuring [measuring voltage at T2 is same as measuring voltage at the dot left to the SW1 and this measurement is provided to the element 21 and the control circuit 30 for short circuit detection] the voltage at the voltage node allows to determine whether a fault condition is present (Figs. 6-7, [0069-0070, 0074-0075, 0079]).

Regarding claim 2, Kiuchi teaches the fault detection circuit according to claim 1, wherein the voltage at the voltage node being relatively smaller than the reference potential indicates a short circuit condition (Figs. 6-7 clearly show that the voltage value of node T2 is 50 mV; however, PHOSITA would know that the value of the reference potential VDD is more than 50 mV because current is flowing from the VDD towards R1 and there is a short circuit occurring between T2 and T3).

Regarding claim 7, Kiuchi teaches the fault detection circuit according to according to claim 1, wherein two voltage nodes [T2 and T3 nodes both have values about 50mV which are closer than the value of T1 which is at ground/zero] in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes indicates (interpreted as infers) that at least one of the two voltage nodes is electrically shorted (Fig. 6 & associated texts, [0071).

Regarding claim 8, Kiuchi teaches a method using a fault detection circuit for real-time fault detection, the method comprising:
- disconnecting one or more resistors [one of the resistor R2/R1 is disconnected from VDDi when the current source(s) 11/12 is/are “OFF” based on the control signal CNT1] from a reference potential [“VDDi”] (Figs. 2, 6-7, [0041, 0070]);
- coupling a current source [source 11/12] between the one or more resistors and a voltage node [the dot/connection left to the SW1 in wiring ND2] (Figs. 6-7 show the current source 11 is connected between the resistor R1 and the voltage node).
- measuring [measuring the values of T2 and T3, wherein the measuring the value at T2 is same as measuring the voltage at the node left from the SW1 that is provided to the PGA 21 as shown in figs. 1-9] the voltage at the voltage node [0073]); and
voltage measured for the terminals T1-T3 are outputted from the measuring part 20 to the control circuit 30 as Dout to identify “short circuit”], determining [“the high-order system can acquire the measurement result …can judge existence of the short circuit between the terminals based on a difference”] a fault condition [“the second external terminal T2 and the third external terminal T3 are short circuited by 0 Ω”] is present (Figs. 7-9, [0074-0075, 0079]).

Regarding claim 9, Kiuchi teaches the method according to claim 8, wherein the voltage at the voltage node [voltage value at T2 (which is same as voltage at the dot/connection left to the SW1 in wiring ND2) is much more smaller (60 mv during short circuit rather than 100 mV as in fig. 4 when no short circuit is occurring) than VDD when “the short circuit between the terminals is occurring by 0 Ω” as in fig. 6] being relatively smaller than the reference potential indicates a short circuit condition ([0071], Figs. 4- 7 & associated texts).

Regarding claim 12, Kiuchi teaches the method according to according to claim 8, comprising, in response to lowering the voltages [voltages at T2 and T3 are lowered to 50 mV by connecting source 11 and not connecting the source 12 in comparing of fig. 5 (“in case of no short circuit between terminals”) from 100 mV] at every other voltage node [both the T2 and T3 are lowered] by connecting every other current source, using the presence of (1) a first difference3 [voltage difference (“DOUT”) between T1 and T2 as in figs. 6-7] between two voltages at two voltage nodes in 4adjacent sub circuits and (2) a second difference [using of information of voltage difference between T2 and T3 shown 50/100 mV across R2 in figs. 6-7 for short circuit detection] between one of the two voltage nodes and another voltage node [T3] as an indication [figs. 6- 7 shows T2 and T3 are connected with 0 Ω/short circuit] that at least one of the two voltage nodes is electrically shorted ([0045, 0070, 0072], Figs. 6- 7 & associated texts).

Regarding claim 13, Kiuchi teaches the method according to claim 8, wherein the reference potential is one of a ground potential [“GND”, fig. 7 and the switches SW1 and SW2 can decouple R1, R2, and Rs from ground] 5and a power supply voltage [VDDi being reference potential as in claims 1 and 7] (figs. 7, 8).

Regarding claim 14, Kiuchi teaches the method according to claim 14, wherein the second difference is defined by a predetermined threshold [e.g., 50 mV or 100 mV across R2 to be interpreted by control circuit 30] ([0074], figs. 6-7).


Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi.
Regarding claim 4, Kiuchi’s (first embodiment) does not teach the fault detection circuit according to claim 1 wherein at least one of the one or more resistors is a thermistor.
Kiuchi in its second embodiment teaches the fault detection circuit according to claim 1, wherein at least one of the one or more resistors is a thermistor ([0094]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of the second embodiment of Kiuchi in its first embodiment and use a thermistor TH type of resistor in order to allow directly measuring the temperature of the battery BAT (Kiuchi, [0097, 0102]).

Claim(s) 3, 5- 6, & 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi in view of Dente (US 20150330116 A1, reference of the record).
Regarding claim 3, Kiuchi teaches of electrical power circuit for a vehicle/automobile (para. 0032). Kiuchi further teaches measuring of the voltage at the voltage node when there is no open circuit condition in a resistor network in the multi-channel circuit, the resistor network comprising the pluralities of voltage nodes (See fig. 4 that shows 100 mv across R1 and pluralities of voltage nodes T3, T1, and dots left and right of the R1). Although PHOSITA would readily understand if there is an open circuit, for example, in the wiring of the ND2 and the R1, the voltage measurement across R1 indicates an open circuit condition” as claimed.
Dente relates to a multi-channel/node/terminal electrical power supply circuit provided with an improved backup energy source ([0001], fig. 2). Specifically, Dente teaches a fault detection circuit [“diagnostic module 28”, fig. 2] the voltage at the voltage node being at or near a ground potential [“In particular, an "open circuit" failure for any one of the two supercapacitor cells 23a, 23b generates a corresponding failure in the whole series, which may be detected whenever a substantially zero voltage is present”] indicates an open circuit condition in a resistor network [network of fig. 3 with pluralities of resistors and voltage nodes/channels] in the multi-channel circuit, the resistor network comprising a plurality of voltage nodes (Fig. 3, [0045-0046, 0048, 0077-0084]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Dente and Kiuchi because they both related to a processing unit monitoring fault conditions in an electrical power network of a vehicle (2) and use the technique of Dente to identify open circuit condition (e.g., to check if there is wire breakage/opening in ND2 wire by measuring the voltage at the dot left to the SW1) in the power network made up of resistor network in the Kiuchi’s system. Dente teaches details for Kiuchi about how to determine additional faulty conditions in real time in the multi-channel circuit including an open circuit fault and leakage currents (Dente, [0077-0084]).

Regarding claim 5, Kiuchi does not teach what specific type of thermistor can be utilized (i.e., a negative temperature coefficient resistor) to monitor the temperature of the power source of the circuit as claimed. Thus, Kiuchi does not teach wherein the thermistor is a negative temperature coefficient resistor.
Dente is relates to a multi-channel/node/terminal electrical power supply circuit provided with an improved backup energy source ([0001], fig. 2). Specifically, Dente teaches a fault detection circuit comprising one or more resistors, wherein at least one of the one or more resistors is a thermistor and the thermistor is a negative temperature coefficient resistor [“an NTC ( Negative Temperature Coefficient) resistor”] ([0046]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (a) combine the teachings of Dente and Kiuchi because they both related to monitoring fault status in an electrical power network of a vehicle (b) and modify the system of Kiuchi to utilize at least a NTC type of thermistor as in Dente because NTC type of resistors not only have high sensitivity and stability but also allow wide operating temperature range as well-known to PHOSITA.

Regarding claim 6, Kiuchi in view of Dente further teaches the fault detection circuit according to claim 5, further comprising a second resistor that shares a common voltage node [node between R5 and TH in fig. 12] with the thermistor, the second resistor [“resistance R5.”] and the thermistor being coupled to ground [fig. 12 shows thermistor TH coupled to the GND line along with the circuit branch of R4 just above Rs resistor] during a diagnostic measurement (Kiuchi, [0097]).

Regarding claims 10-11, Kiuchi in view of Dente teaches invention of these claims for the similar reasons as in claim 3 and 5 respectively.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi in view of Lee et al. (US 20110285538 A1, reference of the record).

Regarding claim 15, Kiuchi teaches/suggests detecting [“judge existence of the short circuit”] a fault condition ([0075, 0079]).
Because it is well-known in the art, Kiuchi does not teach in response to detecting a fault condition trigging an alarm as claimed.
However, Lee teaches in an electrical circuit with resistor network triggering an alarm in response to detecting a fault condition (Fig. 1, [0027, 0098]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Lee in the system of Kiuchi and modify the system of Kiuchi to trigger an alarm in response to fault condition being detected as in Lee. Doing so the user of the fault detection circuit can be immediately (audibly or visually) informed of occurring/detecting of one or more faulty conditions (Lee, [0098]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “such that measuring the voltage at the voltage node allows to determine whether a fault condition is present”. See Claim 1, lines 7-8. Here, this limitation is interpreted as merely to require to measuring the voltage at the voltage node. Once the voltage at the voltage node is measured, this measurement can be used for any purpose including to determine any kind of fault/failure conditions. Accordingly, the claim element “allows to determine whether a fault condition is present” in claim 1 is treated as “an intended use limitation” having no patentable weight since applicant’s reply states “claims as written encompasses any possible fault conditions” (Remarks, page 6, 2nd last paragraph).
        2 Please also note (1) the attached NPL article by Wira Adhitama for definition of “nodes” and (2) applicant’s specification, para. 0028, that states “For example, in embodiments, node 128 is an
        auxiliary pin that may be coupled to a multiplexer, a comparator” (emphasis added). Since, the first dot left to the SW1 in wiring ND2 of Kiuchi also coupled with the comparator 21 (see, fig. 7), it can be called “a voltage node”.
        3 [0072], “the voltage difference occurring between the two ends of the resistance R1 occurs between
        the first external terminal T1 and the second external terminal T2”
        
        4 Examiner notes this feature is further discussed in paras. 0034 (“electrically shorted … assume a similar value”) and 0035 (“parasitic and undesired impedances… in differing values for adjacent pins,” and Kiuchi shows parasitic impedance of 100 Ω between T2 and T3) of the specification, which is similar to Kiuchi’s comparing of the voltages across R1 and R2 in figs. 6- 9.
        
        5 The limitation “one of a ground potential and a power supply voltage” is interpreted as requiring both elements (ground and power supply) because of “and”. See, Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017) and/or SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004) that states the plain meaning of phrase “at least one of A and B” is “at least one of A and at least one of B”.